Citation Nr: 0503627	
Decision Date: 02/10/05    Archive Date: 02/22/05

DOCKET NO.  97-185 67	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C. 
§ 1151 for a left leg disability, to include left foot drop 
and lack of circulation, claimed to be the result of 
Department of Veterans Affairs (VA) treatment, or lack 
thereof, in June 1994.  


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney 
at law


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel




INTRODUCTION

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 rating decision of the 
VA Regional Office (RO) in Detroit, Michigan.

Procedural History

The veteran served on active duty from January 1944 to May 
1946.

In October 1996, the RO received the veteran's claim of 
entitlement to compensation under 38 U.S.C. § 1151 for a left 
leg disability, to include left foot drop and lack of 
circulation, claimed as due to the lack of timely physical 
therapy provided by VA after an accident on May 19, 1994.  
The December 1996 rating decision denied the veteran's claim.  
The veteran disagreed with the December 1996 rating decision 
and initiated this appeal.  The appeal was perfected by the 
timely submission of the veteran's substantive appeal (VA 
Form 9) in May 1997.

In March 2000, the Board issued a decision denying 
compensation under 38 U.S.C. § 1151.  The veteran appealed 
the Board's decision to the United States Court of Appeals 
for Veterans Claims (the Court).  By order dated January 
2001, the Court granted a joint motion, vacated the Board's 
decision and remanded the case.  
In October 2001, the Board remanded the case to the RO for 
further development.  In January 2003, the RO issued a 
Supplemental Statement of the Case (SSOC) which continued to 
deny the veteran's claim.

In March 2003, the Board undertook additional evidentiary 
development under a recently-enacted regulation, 38 C.F.R. 
§ 19.9(a)(2)(ii) (2002).  Pursuant to such development, 
additional medical evidence was added to the record, 
consisting of private treatment records from Dr. S.S.  
However, in Disabled American Veterans v. Secretary of 
Veterans Affairs (DAV), 327 F.3d 1339 (Fed. Cir.), the United 
States Court of Appeals for the Federal Circuit invalidated 
portions of the regulation.  The Federal Circuit specifically 
noted that 38 C.F.R. § 19(a)(2) (2002) is inconsistent with 
38 U.S.C.A. § 7104(a) (West 2002) because it denies 
appellants a "review on appeal" when the Board considers 
additional evidence without having to remand the case to the 
RO for initial consideration.  See also Bernard v. Brown, 4 
Vet. App. 384, 393-94 (1993).  For this reason, the case was 
remanded to the RO by the Board in August 2003.  In September 
2003, the RO issued another SSOC which confirmed and 
continued its previous denial of the veteran's claim and the 
matter was again returned to the Board.  

In July 2004, the case was again remanded to determine 
whether or not the veteran wished to withdraw his appeal.  In 
August 2004, the veteran advised that he wished to continue 
to pursue his claim.  The Board's remand further directed the 
RO to provide the veteran with VCAA notice consistent with 
the requirements of Quartuccio v. Principi.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).   Thereafter, in 
September 2004, the additional VCAA notice described in the 
July 2004 remand was provided to the veteran.  Thereafter, 
the case was returned to the Board.  


FINDINGS OF FACT

1.  The veteran suffered a crush injury to his left knee and 
ankle in May 1994.  He reported to VA for treatment in June 
1994.  

2.  The medical evidence of record indicates that the veteran 
incurred traumatic arthritis as a result of the May 1994 
accident.  The medical evidence does not show that VA 
treatment caused any additional disability or aggravated the 
disability incurred due to the May 1994 left leg injury.  


CONCLUSION OF LAW

The veteran is not entitled to VA benefits based on disease 
or injury of the left extremity including circulatory 
deficits and left foot drop, claimed as incurred as a result 
of hospitalization or medical treatment provided by VA.  38 
U.S.C.A. § 1151 (West 1991).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran injured his left leg during a garage collapse in 
May 1994.  He was initially treated at a private hospital.  
In June 1994, the veteran first contacted VA about further 
treatment, to include physical therapy.  He essentially 
contends that a failure on the part of VA to provide timely 
and adequate physical therapy caused him to develop 
additional disabilities of the left extremity including 
circulation deficits and a disability described as left foot 
drop.  

Initial matter - the Joint Motion

The procedural history of this case has been set out in the 
Introduction above. 
This case has been subject of a remand from the Court, 
exclusively involving the VCAA.  The Court's January 2001 
Order remanded the case so that notice and development as 
required by the VCAA could be provided.  VA's efforts to 
ensure compliance with those obligations will be discussed in 
greater detail below.  

The Board wishes to make it clear that it is aware of the 
Court's instructions in Fletcher v. Derwinski, 1 Vet. App. 
394, 397 (1991), to the effect that a remand by the Court is 
not "merely for the purposes of rewriting the opinion so that 
it will superficially comply with the "reasons or bases" 
requirement of 38 U.S.C.A. § 7104(d)(1). A remand is meant to 
entail a critical examination of the justification for the 
decision."  The Board's analysis has been undertaken with 
that obligation in mind.

The Board observes, however, that the Joint Motion contained 
no specific direction other than that VA provide the veteran 
with notice and assistance specific to his claim in 
conformance with the requirements of the VCAA.  No other 
reasons were stated for the remand in the Court's Order.  The 
Board believes that if its March 2000 decision contained any 
substantive defects, these would have been addressed in the 
Joint Motion or in the Court's Order.  The Court has stated 
that advancing different arguments at successive stages of 
the appellate process does not serve the interests of the 
parties or the Court, and that such a practice hinders the 
decision-making process and raises the undesirable specter of 
piecemeal litigation. 
See Fugere v. Derwinski, 1 Vet. App. 103, 105 (1990), aff'd, 
972 F.2d 331 (Fed. Cir. 1992).

The VCAA 

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. § 3.102 (2004).  In Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  

Crucially, pursuant to the Joint Motion and the Board's 
subsequent remands, letters were sent to the veteran in 
January 2002 and September 2004, with copies to his attorney, 
which were specifically intended to address the requirements 
of the VCAA.  Specifically, the September 2004 letter 
explained in detail the evidence needed to substantiate a 
claim of entitlement to benefits under 38 U.S.C.A. § 1151.  
The letter notified the veteran that in order for VA to grant 
his claim he must provide evidence showing "that a result of 
VA hospitalization, medical or surgical treatment, 
examination or training you have an additional disability or 
aggravation of an existing injury or disease."  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In the 
September 2004 VCAA letter, the veteran was informed that VA 
was "responsible for getting the following evidence:  
relevant records from any Federal agency.  This may include 
medical records from the military, from VA hospitals 
(including private facilities where VA authorized treatment 
or from the Social Security Administration."  Thus, the 
veteran was provided through this letter with a comprehensive 
overview, specific to the development of his claim, of the 
information and evidence that VA would provide.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR 
§ 3.159(b)(1) (2004).  The September 2004 letter asked the 
veteran to describe any additional information he wanted VA 
to obtain.  Further, the letter advised the veteran that "It 
is your responsibility to make sure that we receive all 
requested records that are not in the possession of a Federal 
department or agency".  Finally, the veteran was instructed 
that it was ultimately his responsibility to adequately 
describe to VA any evidence he wished for VA to obtain in 
support of his claim.  Thus, the veteran was informed of what 
he was specifically expected to provide.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The September 2004 letter indicated that 
the veteran should describe any additional evidence and 
advised the veteran how he could submit evidence directly to 
VA.  The Board believes that this request complies with the 
requirements of 38 C.F.R. § 3.159 (b) in that it informed the 
veteran that he could submit or identify evidence other than 
what was specifically requested by the RO.  The veteran and 
his attorney have not responded to the September 2004 letter.  

The Board finds that these documents properly notified the 
veteran and his attorney of the information, and medical or 
lay evidence, not previously provided to VA that was 
necessary to substantiate the claim, and they properly 
indicated which portion of that information and evidence was 
to be provided by the veteran and which portion VA would 
attempt to obtain on behalf of the veteran.  

One final comment regarding notice is in order. A review of 
the record reveals that the veteran was not provided notice 
of the VCAA prior to the initial adjudication of these claims 
(by rating decision in December 1996).  See Pelegrini v. 
Principi, 17 Vet. App 412 (2004).  The Board notes, however, 
that such a situation was a legal impossibility because the 
initial adjudication pre-dated the enactment of the VCAA.  
The veteran was provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to the VA notice.  The veteran's claim has been readjudciated 
by the agency of original jurisdiction in January 2003 and in 
September 2003.  Therefore, there is no prejudice to the 
veteran with respect to the timing of the VCAA notice, 
because VCAA notice could not have been provided prior to the 
initial adjudication of his claim by the RO and there has 
been subsequent readjudication of the claim by the RO.  

The Board further finds that the July 2004 remand instruction 
has been complied with.  Cf. Stegall v. West, 11 Vet. App. 
268, 271 (1998), [Where the remand orders of the Board are 
not complied with, the Board errs as a matter of law when it 
fails to ensure compliance.].  Specifically, the RO was 
instructed to provide additional VCAA notice which was done 
in the September 2004 letter.  Thereafter the RO was 
instructed to readjudicate the claim if required by the 
circumstances.  Because no additional argument or evidence 
was received in response to the September 2004 letter, 
adjudication was not undertaken because such was not needed 
and was not required by the Board's remand.  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, the RO obtained the veteran's service medical 
records and has reviewed the VA treatment records, private 
medical records, the veteran's statements and other argument 
and evidence submitted by the veteran and his attorney.  
Further, during the course of the appeal the RO provided the 
veteran with a VA examination in June 2002.  

The Board additionally observes that general due process 
considerations have been satisfied.  The veteran and his 
representative have been accorded ample opportunity to 
present arguement and evidence.  Additionally, the veteran 
was informed of his right to a hearing; he indicated in his 
May 1997 appeal that he was not requesting one.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the law. 
Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  Accordingly, the Board will proceed to a decision 
on the merits.

Pertinent law and regulations

The statutory criteria applicable to claims for benefits 
under the provisions of 38 U.S.C. § 1151 underwent a 
significant revision, effective October 1, 1997.  Amendments 
to 38 U.S.C. § 1151 made by Public Law 104-204 now require a 
showing not only that the VA treatment in question resulted 
in additional disability but also that the proximate cause of 
the disability was carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing the medical or surgical treatment, or 
that the proximate cause of additional disability was an 
event which was not reasonably foreseeable.  

However, those amendments apply only to claims for 
compensation under 38 U.S.C.A. § 1151 which were filed on or 
after October 1, 1997.  VAOPGCPREC 40-97, 63 Fed. Reg. 31263 
(1998).  Because the veteran filed his § 1151 claim prior to 
October 1, 1997, the less rigorous version of the law in 
effect prior to that date, described immediately below, is 
applicable.

In pertinent part, the applicable version of 38 U.S.C.A. § 
1151 provides that where any veteran shall have suffered an 
injury, or an aggravation of an injury, as the result of 
hospitalization, medical or surgical treatment, not the 
result of such veteran's own willful misconduct, and such 
injury or aggravation results in additional disability or in 
death, disability compensation shall be awarded in the same 
manner as if such disability, aggravation, or death were 
service-connected.

In Brown v. Gardner, 115 S.Ct. 552 (1994), the United States 
Supreme Court held that VA's interpretation of 38 U.S.C. § 
1151 as encompassing only additional disability resulting 
from VA negligence or from accidents during treatment was 
unduly narrow.  The Supreme Court found that the statutory 
language of 38 U.S.C.A. § 1151 simply required a causal 
connection between VA hospitalization and additional 
disability, and that there need be no identification of 
"fault" on the part of VA. T he Supreme Court further found 
that the then implementing regulation, 38 C.F.R. § 
3.358(c)(3) (1991), was not consistent with the plain 
language of 38 U.S.C.A. § 1151 with respect the regulation's 
inclusion of a fault or accident requirement.

However, the Court further held that not every "additional 
disability" was compensable.  The validity of the remainder 
of 38 C.F.R. § 3.358 was not questioned.  See Gardner, 115 
S.Ct. 552, 556 n.3 (1994): "We do not, of course, intend to 
cast any doubt on the regulations insofar as they exclude 
coverage for incidents of a disease's or injury's natural 
progression, occurring after the date of treatment. . . .VA's 
action is not the cause of the disability in those 
situations."

Factual Background

Treatment records from the private hospital indicate that the 
veteran was treated for a crush injury to his left lower 
extremity on May 19, 1994.  A May 20, 1994, private hospital 
Emergency Room note reflects that subsequent to the accident 
the veteran noticed increased swelling in his ankle with pain 
and discomfort.  At that time the veteran was instructed to 
use ice, elevation, crutches, follow discharge instructions, 
and to contact another physician for follow-up appointment in 
the near future.  The veteran was treated and released.  

A June 17, 1994, VA treatment record reflects an assessment 
of crush injury to the foot.  A conservative course of action 
was deemed appropriate; the veteran was directed to keep the 
limb elevated and to avoid exertion.  A June 28, 1994, VA 
treatment record reflects that the veteran was seen for 
follow-up on the left knee and left ankle.  A reference to 
the need for more aggressive physical therapy was made.  The 
veteran was provided with a written exercise program.  The VA 
treatment records further indicate that approximately three 
weeks later, in July 1994, the veteran, on his own 
initiative, discontinued VA physical therapy.  

Private hospital records show that the veteran next reported 
for physical therapy six weeks later in September 1994.  
After two weeks, the veteran was discharged for 
noncompliance.  In March 1995 the veteran returned to the 
private hospital for physical therapy.  He continued until 
May 1995.  


A May 1995 letter from Dr. D.J. stated that if the veteran 
had been provided with earlier physical therapy then 
"perhaps" he would not have developed residual weakness and 
foot drop of the left leg.  May 1995 VA treatment records 
reflect the opinions of VA physicians that after review of VA 
records and a private physician's statement they did not 
believe that the veteran's physical complaints and residual 
problems were a result of delay of physical therapy.  It was 
indicated that given the severity of the injury, the delay of 
three to four weeks before physical therapy was not 
significant.

The procedural history of the veteran's claim under 38 U.S.C. 
§ 1151 has been described in the Introduction above.  The 
now-vacated March 2000 Board decision denied the veteran's 
claim noting, that there was a lack of medical evidence that 
the veteran had suffered additional disability as a result of 
VA treatment, or the absence of VA treatment.  

A February 2001 updated statement from Dr. D.J. has been 
submitted.  Dr. J. opined that the veteran's ankle had been 
permanently damaged in the form of a foot drop.  The claimed 
circulation deficit was not referenced.  Dr. J. did not offer 
an opinion as to whether or not a delay in physical therapy, 
or inadequate physical therapy, on the part of VA caused any 
current disability of the veteran's ankle.  

A June 2001 statement from Dr. S.S. indicated that the 
veteran's current condition, arthritis of the leg, was 
"significantly contributed to" by the May 1994 accident.  
Dr. S. did not discuss whether or not any after-occurring 
medical care provided for the injury sustained in that 
accident led to any left leg condition, only that the 
accident itself damaged the veteran's lower left extremity.  

In June 2002, a VA physical examination was completed.  An 
arterial pressures examination found that the circulation in 
the veteran's left foot, ankle and leg was roughly equivalent 
to that in the veteran's right lower extremity.  Circulation 
in both extremities was characterized as within normal limits 
on objective testing.  
X-rays of the veteran's ankles showed bilateral degenerative 
joint disease.
  
Dr. M.Y., the VA examiner, concluded that there was no 
vascular deficiency but that there was a nerve injury to the 
veteran's left lower extremity.  Dr. Y. attributed that 
injury to the May 19, 1994 accident and did not connect it to 
any failure of physical therapy.   On September 2002, Dr. Y. 
issued an addendum to his prior opinion.  He repeated his 
conclusion that the veteran was suffering from a nerve injury 
incident to the May 1994 crush injury.  No other cause of the 
veteran's condition was found by Dr. Y.  

The matter was referred to a neurology specialist for an 
opinion.  The December 2002 opinion of Dr. P.B. indicates 
that the results of objective nerve testing were inconsistent 
with a foot drop and as such, none was found as a current 
disability.  Dr. P.B. specifically noted that the decrease in 
nerve function noted in the EMG provided to the veteran 
showed a global diminution of function of all nerves and 
muscles studied, whereas a foot drop disability would have 
shown a greater diminution of the peroneal nerve.  Dr. P.B. 
further indicated that global changes as reported in the 
veteran's EMG were likely to be a consequence of the 
veteran's age.  Dr. P.B. further noted that the June 2002 
examination showed normal muscle strength in the veteran's 
left lower extremity and that this, too, indicated that foot 
drop was not a current disability.  

Dr. P.B. concluded that VA care would not be responsible for 
any decrease in neurological function as documented in 
medical records and further noted that in the absence of a 
current disability, VA care or failure to provide care could 
not be related to a disability that does not exist.  

In February 2003, the veteran submitted a letter to VA which 
indicated that he had undergone a knee replacement in January 
2003.  The veteran further indicated that the operation had 
corrected the foot drop and circulation deficit of his left 
lower extremity and that these records were available from 
Dr. S.  Thereafter, private medical records were obtained 
from Dr. S. for the period of March 1995 through January 
2003.  The January 2003 records show a diagnosis of advanced 
degenerative arthritis leading to the left knee replacement 
surgery.  The medical records do not include a diagnosis of 
any left foot drop or a circulatory problem that is specific 
to the left lower extremity.  The records also do not reflect 
any indication that VA treatment or failure to treat 
contributed to the veteran's condition.  

Given that the 2002 VA examination and follow up reports 
ultimately ruled out a finding of current foot drop or 
circulatory disability and none was found in the veteran's 
2003 private medical records and the veteran's own February 
2003 statements which indicated that the veteran did not have 
the claimed current disability of the left lower extremity, 
the veteran was contacted in August 2004 to see if he wished 
to continue to pursue his claim.  The veteran responded that 
he did.  He did not submit any additional evidence and did 
not comment on the matter of current disability.  

Analysis

The veteran contends that he has incurred a current 
disability of his left lower extremity as a result of VA 
physical therapy, or lack thereof.  He evidently does not 
dispute that he sustained the crush injury in May 1994 but 
instead indicates that VA medical treatment somehow as 
responsible for left leg problems.  

The Court has held that the elements of a claim under 38 
U.S.C.A. § 1151 parallel those generally set forth for 
establishing service connection claims, as follows: (1) 
medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances lay evidence, of 
incurrence or aggravation of an injury as the result of VA 
hospitalization, medical or surgical treatment; and (3) 
medical evidence of a nexus between that asserted injury or 
disease and the current disability.  See Jones v. West, 12 
Vet. App. 460 (1999).

Resolution of this issue requires competent medical evidence, 
which can be provided neither by the Board or by the veteran 
himself.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991) [the Board is prohibited from exercising its own 
independent judgment to resolve medical questions] and 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992). [a lay 
person without medical training is not competent to comment 
on medical matters]

In regards to element (1), current disability, there are of 
record differing medical opinions on the matter of current 
disability and the manifestations of such disability.  The 
Board is obligated under 38 U.S.C.A. § 7104(d) to analyze the 
credibility and probative value of all evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide reasons for its rejection of any material 
evidence favorable to the claimant.  See, e.g., Eddy v. 
Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. App. 425 
(1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  See also 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) [in 
evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole].  

The claimed disabilities resulting for VA medical treatment 
(or lack of treatment) in 1994 includes left foot drop and 
lack of circulation.

With respect to foot drop, a VA neurology expert opinion 
obtained in December 2002 includes the neurologist's opinion 
that the nerve conduction study and symptoms reported by the 
veteran are inconsistent with a left foot drop of any type.  
The neurologist went on to note that the veteran's report of 
symptoms is physiologically inconsistent with the objective 
testing of his condition.  Given the neurologist's expert 
status and his access to the complete medical record, 
including findings by other medical professionals and records 
of objective testing, the Board finds the December 2002 
neurologist opinion to be very persuasive on the question of 
current foot drop, or any neurological disability specific to 
the left lower extremity .  

In June 2002, Dr. M.Y., concluded that nerve damage to the 
veteran's left lower extremity lead to a current foot drop 
disability.  However, Dr. M.Y. is not a neurologist.  The 
Board finds that his conclusions are outweighed by the 
December 2002 neurologist's opinion.  See Black v. Brown, 10 
Vet. App. 279, 284 (1997) [in evaluating the probative value 
of medical statements, the Board looks at factors such as the 
health care provider's knowledge and skill in analyzing the 
medical data].  Dr. M.Y. statement as to the existence of 
foot drop is also inconsistent with  January 2003 medical 
records, which did not indicate a neurological disability of 
the veteran's left lower extremity.  

With respect to the claimed circulatory disability, the June 
2002 vascular study shows that the veteran's circulation in 
his left lower extremity is within normal limits.  The Board 
finds the June 2002 test results to be persuasive evidence of 
the current condition of vascular function in the veteran's 
left lower extremity.  Moreover, subsequent medical records 
do not indicate the presence of any circulatory problems.  

In addition, correspondence from the veteran received in 
March 2003 states that left knee surgery performed in January 
2003 "corrected" the circulation in the left leg and that 
he no longer has foot drop.  The Board notes that although 
the veteran is not competent to provide a diagnosis of a 
medical syndrome or an etiology opinion, he is, however, 
competent to describe his own symptoms.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  In that regard, 
the Board notes that the veteran's February 2003 statement 
indicates that after his knee replacement surgery he no 
longer experiences foot drop or the symptoms he associated 
with the claimed circulatory deficit.  

The December 2001 opinion of Dr. J. refers to unspecified 
"permanent damage" to the veteran's foot and ankle and 
traumatic arthritis of the veteran's foot.  The Board thus 
places little weight of probative value on the doctor's 
comment of undiagnosed "permanent damage".  Further, the 
Board finds that this opinion is outweighed by the well-
supported conclusions of the neurology expert, the results of 
the June 2002 objective vascular study and the medical 
records from Dr. S. all indicating that there is no current 
disability which manifests as foot drop or a circulatory 
problem.  

With respect to traumatic arthritis, this is not claimed as 
part of the present appeal.  It appears that the veteran 
acknowledges the unremarkable fact that traumatic arthritis 
of the left lower extremity is due to trauma, specifically 
the May 1994 crush injury. 

In short, a review of the evidence, including the January 
2003 surgical records referenced by the veteran, contains no 
indication of any current left foot drop or a diagnosed lower 
left extremity circulatory deficit.  There is no more recent 
communication from or on behalf of the veteran on the subject 
of current disability, and no more current competent medical 
evidence than the June 2002 medical record indicating the 
absence of a current circulatory disability and the December 
2002 opinion indicating the absence of a current neurological 
disability.  

In summary, for the reasons and bases stated above, element 
(1), current disability, has not been met, and the veteran's 
claim fails on that basis.  For the sake of completeness, the 
Board will address the two remaining elements.  

With respect to element (2), additional disability, to 
include incurrence or aggravation of injury, due to VA 
medical care, as discussed above, there is no evidence of a 
neurological or vascular problem in the veteran's left lower 
extremity currently.  It follows that any such claim 
disability does not exist and cannot be attributed to VA.  

There is medical evidence of traumatic arthritis, which has 
not been specifically claimed by the veteran.  Dr. S.'s June 
2001 statement indicates that the veteran has traumatic 
arthritis of the foot and knee which is attributed to the May 
1994 accident.  There is no medical evidence which attributes 
the traumatic arthritis to VA treatment or lack thereof, nor 
is there evidence that the veteran sustained additional 
trauma in connection with VA medical treatment.  Rather, the 
evidence reflects that the veteran sustained an injury to his 
left ankle and left leg on May 19, 1994, and that that was 
the source of the current traumatic arthritis.  

In more general terms, after careful review of the record, 
the Board has determined that the medical evidence does not 
show that the veteran suffered an injury due to VA physical 
therapy or VA's failure to provide physical therapy.  

VA treatment records from that period indicate that the 
veteran was initially evaluated by VA on June 17, 1994, 
approximately one month after the injury.  He was placed on a 
conservative regiment of rest and foot elevation (which was 
the same as was prescribed at the private hospital Emergency 
Room on May 20, 1994, the day after the accident).  On June 
28, 1994, less than two weeks later, he was given a written 
physical therapy program.  The veteran terminated the program 
of physical therapy in July 1994, three weeks later.  The 
medical records do not indicate any delay on the part of VA 
in initiating the program of physical therapy, much less that 
any alleged delay caused any additional disability.

In support of his contention that he suffered an injury in 
the form of inadequate or unduly delayed physical therapy 
from VA, the veteran has offered the May 1995 statement of 
Dr. J.  The statement of Dr. J. indicates that if the veteran 
would have had earlier therapy "perhaps" he would not have 
had residual weakness and deformity of the left leg.  Dr. J. 
did not provide any reasons and bases for his conclusion that 
VA treatment was unduly delayed.  In addition, Dr. J. 
neglected to mention that the veteran himself did not seek VA 
medical treatment for one month after the injury, and what 
effect that delay would have had on the disability.  

Moreover, use of the word "perhaps" renders this statement 
too inconclusive to be of any probative value.  The Court has 
held that medical opinions which are speculative, general or 
inconclusive in nature cannot support a claim.  See Obert v. 
Brown, 5 Vet. App. 30, 33 (1993); Beausoleil v. Brown, 8 Vet. 
App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 
523 (1996).

To the extent that the veteran has offered his own statements 
to the effect that there was a delay in physical therapy that 
constituted further injury to his lower extremity, the Board 
notes that it is now well-settled that the veteran as a 
layperson is not competent to provide a diagnosis of a 
medical syndrome or an etiology opinion.  See Espiritu, 
supra.  

There is not question that the veteran suffered a crush 
injury in May 1994.  The medical evidence of record, notably 
the June 2001 opinion of Dr. S. and the June 2002 opinion of 
Dr. Y., attributed any disability of the left lower extremity 
to the May 1994 accident, with no mention of any later injury 
or increase in disability due to VA treatment or lack 
thereof.  In short, with the exception of the May 1995 
opinion of Dr. J., which is inconclusive and did not contain 
supporting reasoning, there is not of record any competent 
medical opinion to the effect that VA rendered (or failed to 
render) medical treatment, which caused disability to the 
veteran. 

Turning now to element (3), medical evidence of a nexus 
between the asserted injury or disease and the current 
disability, the Board notes that it logically follows that if 
there is no evidence of a current disability, and no evidence 
of an incurrence or aggravation of illness or injury due to 
VA medical treatment, it logically follows that there can be 
no nexus.  

To the extent that nexus opinions have been offered, those 
opinions, with the exception of Dr. J.'s 1995 opinion 
discussed above, do not relate any disability to any failure 
of VA treatment.  Again, with respect to Dr. J's 1995 
opinion, the opinion lacks cogent reasoning and is 
speculative.    

The February 2001 statement of Dr. J. and June 2001 statement 
of Dr. S. discuss the condition of the veteran's left lower 
extremity but do not offer any opinion that any VA treatment 
or failure of VA to treat the veteran as aggressively as he 
would have liked in any way contributed to the length of time 
it took the veteran to recover from the May 1994 accident.  
Specifically, Dr. S. opines that the source of the veteran's 
then-current limitations of his left lower extremity was the 
severity of the accident itself, with no mention of the 
potential role, if any, of subsequent treatment decisions.  
As such, Dr. S. does not provide a basis for finding that VA 
treatment caused either a disability or an additional 
disability beyond those attributable to the magnitude of the 
May 1994 accident injuries.  

Further, the December 2002 opinion of the neurologist 
indicated that based upon his review of the historical 
record, he did not find it plausible that VA care in any way 
contributed to the symptomatology complained of by the 
veteran.  As such, the medical evidence of record does not 
indicate a relationship between a current disability and 
illness or injury incurred by VA treatment. 

Conclusion

For the reasons explained above, the veteran has failed to 
meet the criteria for the establishment of entitlement to 
compensation under 38 U.S.C. § 1151 for a left foot 
disability, to include foot drop and circulatory 
insufficiency.  While the veteran has been diagnosed with 
traumatic arthritis, he has not claimed this and in any event 
the evidence of record shows that this condition is the 
result of the May 1994 accident and not the VA treatment 
rendered thereafter.  Further, the medical evidence of record 
does not indicate that VA treatment aggravated the severity 
any current disability.  Accordingly, the benefit sought on 
appeal is denied.  


ORDER

Entitlement to compensation under the provisions of 38 U.S.C. 
§ 1151 for left foot drop and lack of circulation claimed to 
be the result of Department of Veterans Affairs (VA) 
treatment, or lack thereof, in June 1994 is denied.  




	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


